 

Case 19-33395 Document 692 Filed in TXSB on 10/28/19 Page 1 of 3

United States Courts ¢
THE UNITED STATES BANKRUPTCY COURT » Southern MD of Texa
FOR THE SOUTHERN DISTRICT OF TEXAS OCT 28 2019
HOUSTON DIVISION David J. Bradley, Clerk of Court
In re:
LEGACY RESERVES, INC., et al. 1 Case No. 19-33395
Debtor’s ; Chapter 11 (Jointly Administered)

OBJECTION OF EQUITY SECURITY HOLDER ARJUN S. RAUTELA

TO THE DEBTOR’S JOINT PLAN OF REORGANIZATION

 

DISCLAIMER: THIS DOCUMENT WAS PREPARED, WRITTEN, REVISED AND EDITED BY
ARJUN S. RAUTELA. IACKNOWLEDGE THAT ANY POTENTIAL SETTLEMENT
BETWEEN THE DEBTOR AND UNSECURED CREDITOR COMMITTEE PRIOR TO THE
CONFIRMATION HEARING MAY ALTER THE MERITS OF THIS OBJECTION. :

The Honorable Judge Marvin Isgur:
Introduction

I am a post-petition shareholder in Legacy Reserves (LGCYQ). ,l have ‘OPTED OUT” of Third Party
Releases established in section VIII.D of the Plan, and emailed the form to Kurtzman Carson Consultants
LLC. I understand this ‘OPT OUT’ provision does not apply to the treatment of Class IX Equity Interests
and this nonvoting impaired asset category is still bound to the terms of the currently proposed Plan. I
support the Unsecured Creditor Committee with their discovery pursuits of the debtor’s valuation. which
they claim effects the recovery of retail unsecured creditors. The valuation will be discussed at the
Confirmation Hearing as I have informally read from unspecified motions. Being of a non-voting impaired
asset Class in this case, J am curious about your opinion regarding the UCC’s proposal about the valuation
of assets.

I also support the inquiries of the UCC regarding the pedagogical and professional responsibilities directed
towards the Debtors. This involves a request for plan filing exclusivity and voting solicitation from
impaired asset classes embodied by the unsecured creditors involving a pre-designed envelope that states
an already written address of destination that was difficult, if not impossible by eligible parties to verify.

Preface
Case 19-33395 Document 692 Filed in TXSB on 10/28/19 Page 2 of 3

Judge Isgur, I want to make some comparisons of Sidley & Austin from this case to Kirkland & Ellis who
represented the Debtor from the second Vanguard BK that underwent the supervision of The Honorable
Judge David Jones this past summer. There is proof I believe that S&A is showing signs of an insecure
type of professionalism. The Disclosure Statement from Vanguard 2 called for a voting process to confirm
the plan. All law firms representing Ad Hoc Groups and Committees of secured lenders trusted the process
and submitted votes in time for the Confirmation Hearing with basically zero interference. A ton of
objections were filed to confirmation, but the law firms representing the secured lenders did not show
support for the Debtor via the docket. because they let voting results do the talking. K&E handled
everything. Prime Clerk notified the court just days before the Confirmation Hearing of solicited voting
results where every party in interest K&E claimed to vote in favor supported the Findings of Fact and
Conclusions of Law. However, the request for filing exclusivity came days after the objection deadline to
the Confirmation Hearing. Below is a section from K&E’s motion for plan filing exclusivity as an
abundance of caution.

Docket 541, pg 11, Prime Clerk, Case # 19-31786
https://cases. primeclerk.com/vnr/Home-DocketInfo?DockSearch Value=541

II. An Extension of the Exclusivity Periods Will Not Prejudice Creditors.

21. The Plan is supported by holders of a substantial majority of outstanding funded

debt obligations across the Debtors’ capital structure, and the Debtors have consistently sought to
build further consensus. Indeed, the Debtors have worked diligently to evaluate restructuring
alternatives and have coordinated and will continue to coordinate with their major stakeholders
and the Committee. The results so far indicate that a largely consensual restructuring is within
reach, but the complexity of these chapter 11 cases evidences the need for additional time for the
Debtors to consult and negotiate with their stakeholders. Accordingly, the Debtors are not
seeking an extension to pressure their creditors or other parties in interest; rather, the
Debtors are seeking an extension to facilitate continued engagement with creditors in an
effort to build further consensus.

Judge Isgur, now read docket 636, pg 7 in the below link and scroll down to the conclusion section from
the Legacy Reserves bankruptcy case. The Debtor is replying to the objection of the UCC’s stance on plan
filing exclusivity. It states:

Docket 636, pg 7
hittp:/Avww.kcclic.net/legacvreserves/document/1933395191016000000000036

ii. Conclusion.

14, In light of the substantial progress made by the Debtors in these chapter 11 cases, it would be
counterproductive to allow plan exclusivity to expire at this time — especially where no other
entity, other than the Committee, has taken issue with the requested 90-day extension of the
Exclusive Periods. For the reasons set forth above and:in the Motion, the Debtors respectfully
request that the Court overrule the Committee’s Objection and grant the Motion.

Summary

The above assumption is false. I am a party of interest, I take issue, in addition to the UCC, and their
concerns about letting the debtor file for plan exclusivity. However, my letter objects to the plan as a
whole even though it discusses attributes of exclusivity. In Vanguard 2, K&E worked with the UCC
realizing that they were one of the few hurdles in between them and a potential confirmation. Although all
Case 19-33395 Document 692 Filed in TXSB on 10/28/19 Page 3 of 3

categories of unsecured creditors voted against the plan, they settled with the UCC, and this perspective
became evident by the UCC supporting the Debtor at confirmation. After knowledge was documented on
this move via Prime Clerk, K&E filed for plan exclusivity just days before the Confirmation Hearing and
days after the objection deadline (See bolded text from the Prime Clerk indentation). One of the main
reasons was an attempt to reach out to non-supporting creditors who voted against the plan to reach a post
vote consensual resolution. Many of these objecting creditors settled with the Debtor within a couple days
of the exclusivity motion. This does not seem to the case between the creditors of Legacy Reserves and the
debtor entity of Legacy Reserves. All non-impaired nonvoting classes supported the plan by 100% in
Vanguard 2. With Legacy, Sidley & Austin keeps claiming that they have overwhelming support from
secured lenders, but KCCLLC (Ballot, Docket & Vote Processing Center) never filed an update on voting
results days after the Debtor submitted a motion for filing exclusivity (Docket 603).

I have also seen dockets of 10 to 20 page motions where the UCC claims a failure by the debtor to enclose
a self-addressed envelope for retail unsecured creditors to vote.

Docket 592 pg 6 paragraph 6, part b
http://www. kccllc.net/legacyreserves/document/1933395191011000000000053

The UCC claims that Legacy Reserves does not want to solicit fair and accurate votes. This reasoning is
why I do not see the UCC believing an interest of exclusivity from the Debtor would create an environment
of interest and ambition to reach out to unsecured creditors beyond their current efforts so a consensual
resolution with dissenting creditors can be reached post vote as we have seen in other cases. I understand
and can read how the debtor has responded to these motions with their own criticisms (Docket 602 & 636)
of the UCC, but just think about this for a moment Judge Isgur. There are so many harder things in life
compared to physically making sure a self-addressed envelope in‘ enclosed in a solicitation package to retail
investors at the voting impaired level. An example of a more difficult task in life is writing a 10-20 page
motion trying to rationalize after the fact issues related to vote collection. I will go ahead and mail Sidley
& Austin (Houston) a copy of this objection with the hope an example can be set to provide a framework
affecting their legal mission in the future that can show evidence, which respects retail investors that
represent voting impaired asset classes.

I have communicated briefly with the attorneys that represent the Unsecured Creditor Committee (UCC)
regarding my interest in this case. I received through first impression a hospitable attitude and nature as a
response to questions. I sense when this hospitality is directed within the inclusive context of this case, it
has the potential to explore full rights of retail investors at the voting impaired unsecured creditor level.

Conclusion

WHEREFORE, I submit this OBJECTION to confirmation of the Debtor’s Joint Plan of Reorganization
based on various points made above regarding proper professional conduct of exclusivity, procedural
voting solicitation, and valuation of assets based on the Debtor’s (Legacy Reserves) filed motions to date.

RESPECTFULLY SUBMITTED,
Arjun S. Rautela
3304 Pecan Park Drive

Flower Mound, TX 75022
